DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	Claims 9, 20 recite a sense electrode capacitor with "a capacitance which ensures that the voltage arising across the capacitor in response to the stimulus is constrained to a level which permits assessment of the neural response seen at the sense electrode".  The specification merely repeats the same intended results (Paragraph 22 of USPGPUB).  The original disclosure does not describe how this result is achieved.  The written description requirement is not satisfied by merely outlining the goals or results one hopes to achieve with the invention.  See MPEP 2163(II)(A)(3)(a)(i)(C)(2).  An original claim may lack written description when it merely recites a .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 12: It is unclear what actual method step or device structure is implied by the described result of "ensuring that an impedance between the sense electrodes is sufficiently large that a voltage arising on the sense electrode tissue interface in response to the stimulus is constrained to a level which permits assessment of the neural response voltage seen at the sense electrode".  Examiner suggests incorporating claims 3 and 14 into claims 1 and 12 such that the metes and bounds of the step or system configuration of an "impedance that is sufficiently large" is defined by the limitations in claims 3 and 14.
 	Claims 3, 14: "the" input impedance lacks proper antecedent basis in the claims.  Also, "the" constant phase element impedance lacks proper antecedent basis in the claims.  
 	Claims 9, 20: It is unclear what is this sense electrode capacitor.  The specification does disclose a capacitor in series with each sense electrode (Paragraph 6; Figures 3, 4), but this capacitor is merely a DC block capacitor and was not described with the functionality recited.  Alternatively, if the recited functionality was intended to cover the constant phase element (Figure 2: ZC; Figures 5, 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 4, 15: Does not further limit the subject matter, since it can be said that claims 3 and 14 require A = 1, whereas claims 4 and 15 broaden to include A = any scalar.  Examiner suggests reversing the order of recitation so as to recite the broader formula first (A = any scalar), and then recite the A=1 scenario in a dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (WO 2012/155183).
 	Regarding claims 1, 2, 12, 13, Parker discloses the same invention as claimed, including applying an electrical stimulus from stimulus electrodes to neural tissue (abstract; Figure 5), imposing a delay during which the stimulus electrodes are open circuited (abstract), and during the delay, measuring a neural response signal present at sense electrodes with a measurement amplifier (abstract; "after" and "during" a delay in this instance amounts to merely a semantic difference, since both refer to events that take place after the stimulus electrodes are open circuited), while ensuring that an impedance between the sense electrodes is sufficiently large that a voltage arising on the sense electrode tissue interface in response to the stimulus is constrained to a level which permits assessment of the neural response voltage seen at the sense electrode (Parker meets this requirement since Parker clearly is able to measure the neural response).
 	Regarding claims 9, 20, Parker discloses sense electrode capacitors in series with the sense electrode and measurement amplifier (Figure 5; measurement switches connect to series capacitor).
 	Regarding claims 10-11, repeating measurements, monitoring, and providing feedback as recited are conventional aspects of neurostimulation and are not considered to contribute significantly to patentability.  See Parker (Figures 4, 8, 9, 13, 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 9-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (WO 2012/155183) in view of Takahashi (US 2014/0142447).
 	Regarding claims 1, 12, assuming arguendo that Parker does not disclose the same ensuring of a sufficiently large impedance as recited, Takahashi teaches providing high impedance on the order of several megaohms (Paragraph 36) to 100 megaohms (Paragraph 38), in order to detect small amplitude biosignals.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Parker as taught by Takahashi to include in order to detect small amplitude biosignals.  Given that this overlaps with the impedances of Applicant's disclosure (Paragraph 47: 1-2 megaohms, 8 megaohms, 20 megaohms), it is considered to be an impedance that is "sufficiently large" to meet the claimed limitation.
 	The remaining claims are rejected as described above.
Double Patenting
Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in 

Claims 3-8, 14-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 10-15 of prior U.S. Patent No. 10368762.  This is a statutory double patenting rejection.

Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9-13, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10368762. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the instant claims.

Allowable Subject Matter
Claims 3-8, 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792